                 Case 21-22631                       Doc 14          Filed 06/23/21 Entered 06/23/21 14:49:31                     Desc Main
                                                                       Document     Page 1 of 7                                                         6/23/21 2:47PM

 Fill in this information to identify your case:
 Debtor 1               Skyler Ottley Cox
                              First Name            Middle Name             Last Name
 Debtor 2            Chelsea Noelle Logan
 (Spouse, if filing) First Name      Middle Name                            Last Name
 United States Bankruptcy Court for the:                               DISTRICT OF UTAH                                Check if this is an amended plan, and
                                                                                                                       list below the sections of the plan that
 Case number:                 21-22631                                                                                 have been changed.

 (If known)


Official Form 113
Chapter 13 Plan                                                                                                                                          12/17


 Part 1:       Notices

To Debtor(s):              This form sets out options that may be appropriate in some cases, but the presence of an option on the form does not
                           indicate that the option is appropriate in your circumstances or that it is permissible in your judicial district. Plans that
                           do not comply with local rules and judicial rulings may not be confirmable.

                           In the following notice to creditors, you must check each box that applies

To Creditors:              Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.
                           You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have
                           an attorney, you may wish to consult one.

                           If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file an objection to
                           confirmation at least 7 days before the date set for the hearing on confirmation, unless otherwise ordered by the Bankruptcy
                           Court. The Bankruptcy Court may confirm this plan without further notice if no objection to confirmation is filed. See
                           Bankruptcy Rule 3015. In addition, you may need to file a timely proof of claim in order to be paid under any plan.

                           The following matters may be of particular importance. Debtors must check one box on each line to state whether or not the
                           plan includes each of the following items. If an item is checked as “Not Included” or if both boxes are checked, the provision
                           will be ineffective if set out later in the plan.

 1.1          A limit on the amount of a secured claim, set out in Section 3.2, which may result in              Included                    Not Included
              a partial payment or no payment at all to the secured creditor
 1.2          Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest,                Included                    Not Included
              set out in Section 3.4.
 1.3          Nonstandard provisions, set out in Part 8.                                                         Included                    Not Included


 Part 2:       Plan Payments and Length of Plan

2.1           Debtor(s) will make regular payments to the trustee as follows:

$500.00 per Month for 60 months

Insert additional lines if needed.

              If fewer than 60 months of payments are specified, additional monthly payments will be made to the extent necessary to make the
              payments to creditors specified in this plan.

2.2           Regular payments to the trustee will be made from future income in the following manner.

              Check all that apply:
                       Debtor(s) will make payments pursuant to a payroll deduction order.
                       Debtor(s) will make payments directly to the trustee.
                       Other (specify method of payment):

2.3 Income tax refunds.
    Check one.
                  Debtor(s) will retain any income tax refunds received during the plan term.


APPENDIX D                                                                      Chapter 13 Plan                                                 Page 1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
                 Case 21-22631                       Doc 14          Filed 06/23/21 Entered 06/23/21 14:49:31                    Desc Main
                                                                       Document     Page 2 of 7                                                        6/23/21 2:47PM



 Debtor                Skyler Ottley Cox                                                         Case number        21-22631
                       Chelsea Noelle Logan

                          Debtor(s) will supply the trustee with a copy of each income tax return filed during the plan term within 14 days of filing the
                          return and will turn over to the trustee all income tax refunds received during the plan term.

                          Debtor(s) will treat income refunds as follows: The following tax years are proposed to be contributed 2021, 2022 and
                          2023. On or before April 30th of each applicable year, debtor(s) shall provide the Trustee with a copy of the first
                          two pages of filed state and federal tax returns. Any required tax refund contributions shall be paid to the trustee no
                          later then June 30 of the year the applicable return is filed. The Debtor(s) are authorized to retain any Earned
                          Income Credit and/or Additional Child tax Credit as they are excluded from the disposable income analysis
                          1325(b)(1) as being necessary for maintenance and support of the Debtor(s). The Debtor(s) shall contribute any net
                          refund attributable to over-withholding of income tax that exceeds $1,000.00. However, debtor(s) are not obligated
                          to pay overpayments that have been properly offset by a taxing authority. Tax refunds paid into the plan may reduce
                          the plan term to not less than the Applicable Commitment Period, but in no event shall the amount paid into the
                          plan be less than thirty-six (36) plan payments plus all annual tax refunds required to be paid into the plan.

                          For the first year contribution of 2021 , the trustee will determine if the section 1325(a)(4) best interest of creditor
                          test has been satisfied and will provide to counsel for the Debtor(s) a calculation of the required pot amount. If a
                          pot to unsecured creditors is required, the Debtor(s) will have thirty (30) days from the receipt of such calculation
                          to file a Motion to Modify the plan to provide for the required return to unsecured creditors or stipulate to an Order
                          Modifying the Plan, which order will be prepared by the Trustee. The Debtor(s) must satisfy plan feasibility through
                          either increased monthly plan payments or the turnover of a lump sum contribution of the current tax refund. If a
                          lump sum contribution is elected, the Trustee is not required to segregate such lump sum contribution and pay
                          immediately to unsecured creditors, but instead shall disburse lump sum contributions in accordance with the
                          Order of Distribution set forth in Local Rule 2083-2(e). If the Debtor(s) fail to file a Motion to Modify, the Trustee
                          will move to dismiss the Debtor(s) case. The debtor(s) shall contribute any refund attributable to over withholding
                          of wages that exceeds $1,000.00.




2.4 Additional payments.
    Check one.
                  None. If “None” is checked, the rest of § 2.4 need not be completed or reproduced.

2.5          The total amount of estimated payments to the trustee provided for in §§ 2.1 and 2.4 is $30,000.00.

 Part 3:      Treatment of Secured Claims

3.1          Maintenance of payments and cure of default, if any.

        Check one.
                 None. If “None” is checked, the rest of § 3.1 need not be completed or reproduced.
                 The debtor(s) will maintain the current contractual installment payments on the secured claims listed below, with any changes
                 required by the applicable contract and noticed in conformity with any applicable rules. These payments will be disbursed either
                 by the trustee or directly by the debtor(s), as specified below. Any existing arrearage on a listed claim will be paid in full through
                 disbursements by the trustee, with interest, if any, at the rate stated. Unless otherwise ordered by the court, the amounts listed on
                 a proof of claim filed before the filing deadline under Bankruptcy Rule 3002(c) control over any contrary amounts listed below
                 as to the current installment payment and arrearage. In the absence of a contrary timely filed proof of claim, the amounts stated
                 below are controlling. If relief from the automatic stay is ordered as to any item of collateral listed in this paragraph, then, unless
                 otherwise ordered by the court, all payments under this paragraph as to that collateral will cease, and all secured claims based on
                 that collateral will no longer be treated by the plan. The final column includes only payments disbursed by the trustee rather than
                 by the debtor(s).
 Name of Creditor Collateral                     Current installment Amount of                    Interest rate    Monthly payment Estimated
                                                 payment                   arrearage (if any) on arrearage on arrearage                  total
                                                 (including escrow)                               (if applicable)                        payments by
                                                                                                                                         trustee



Official Form 113                                                              Chapter 13 Plan                                                 Page 2
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
                 Case 21-22631                       Doc 14             Filed 06/23/21 Entered 06/23/21 14:49:31                          Desc Main
                                                                          Document     Page 3 of 7                                                             6/23/21 2:47PM



 Debtor                Skyler Ottley Cox                                                                  Case number          21-22631
                       Chelsea Noelle Logan

                               2681 E 5000 S
                               Vernal, UT 84078                                           Prepetition:
 Flagstar Bank                 Uintah County                               $1,060.00         $15,000.00                0.00%          Paid Prorata            $7,944.12
                                                                     Disbursed by:
                                                                        Trustee
                                                                        Debtor(s)
Insert additional claims as needed.

3.2          Request for valuation of security, payment of fully secured claims, and modification of undersecured claims. Check one.

                          None. If “None” is checked, the rest of § 3.2 need not be completed or reproduced.
                          The remainder of this paragraph will be effective only if the applicable box in Part 1 of this plan is checked.

                          The debtor(s) request that the court determine the value of the secured claims listed below. For each non-governmental secured
                          claim listed below, the debtor(s) state that the value of the secured claim should be as set out in the column headed Amount of
                          secured claim. For secured claims of governmental units, unless otherwise ordered by the court, the value of a secured claim
                          listed in a proof of claim filed in accordance with the Bankruptcy Rules controls over any contrary amount listed below. For each
                          listed claim, the value of the secured claim will be paid in full with interest at the rate stated below.

                          The portion of any allowed claim that exceeds the amount of the secured claim will be treated as an unsecured claim under Part 5
                          of this plan. If the amount of a creditor’s secured claim is listed below as having no value, the creditor’s allowed claim will be
                          treated in its entirety as an unsecured claim under Part 5 of this plan. Unless otherwise ordered by the court, the amount of the
                          creditor’s total claim listed on the proof of claim controls over any contrary amounts listed in this paragraph.

                          The holder of any claim listed below as having value in the column headed Amount of secured claim will retain the lien on the
                          property interest of the debtor(s) or the estate(s) until the earlier of:

                          (a) payment of the underlying debt determined under nonbankruptcy law, or

                          (b) discharge of the underlying debt under 11 U.S.C. § 1328, at which time the lien will terminate and be released by the creditor.


 Name of               Estimated             Collateral                Value of        Amount of         Amount of             Interest   Monthly          Estimated
 creditor              amount of                                       collateral      claims senior     secured claim         rate       payment to       total of
                       creditor's                                                      to creditor's                                      creditor         monthly
                       total claim                                                     claim                                                               payments
 Utah                                        1997 Dodge
 Communi                                     Ram 2500
 ty Credit                                   280,000
 Union                 $4,596.00             miles                     $4,596.00               $0.00          $4,596.00         5.25%        $48.63           $2,820.90

Insert additional claims as needed.

 3.3         Secured claims excluded from 11 U.S.C. § 506.

      Check one.
                          None. If “None” is checked, the rest of § 3.3 need not be completed or reproduced.
                          The claims listed below were either:

                          (1) incurred within 910 days before the petition date and secured by a purchase money security interest in a motor vehicle
                              acquired for the personal use of the debtor(s), or

                          (2) incurred within 1 year of the petition date and secured by a purchase money security interest in any other thing of value.

                          These claims will be paid in full under the plan with interest at the rate stated below. These payments will be disbursed either by
                          the trustee or directly by the debtor(s), as specified below. Unless otherwise ordered by the court, the claim amount stated on a
                          proof of claim filed before the filing deadline under Bankruptcy Rule 3002(c) controls over any contrary amount listed below. In
                          the absence of a contrary timely filed proof of claim, the amounts stated below are controlling. The final column includes only
                          payments disbursed by the trustee rather than by the debtor(s).

 Name of Creditor                    Collateral                              Amount of claim           Interest rate      Monthly plan     Estimated total
                                                                                                                          payment          payments by trustee

Official Form 113                                                                      Chapter 13 Plan                                                 Page 3
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
                 Case 21-22631                       Doc 14          Filed 06/23/21 Entered 06/23/21 14:49:31                   Desc Main
                                                                       Document     Page 4 of 7                                                       6/23/21 2:47PM



 Debtor                Skyler Ottley Cox                                                          Case number      21-22631
                       Chelsea Noelle Logan

 Name of Creditor                    Collateral                        Amount of claim       Interest rate      Monthly plan    Estimated total
                                                                                                                payment         payments by trustee
                                     2016 Nissan
 APG Financial                       Pathfinder                        $20,423.00                   5.25%             $216.13                      $12,534.98
                                                                                                                Disbursed by:
                                                                                                                   Trustee
                                                                                                                   Debtor(s)

Insert additional claims as needed.

3.4          Lien avoidance.

Check one.
                          None. If “None” is checked, the rest of § 3.4 need not be completed or reproduced.

3.5          Surrender of collateral.

             Check one.
                     None. If “None” is checked, the rest of § 3.5 need not be completed or reproduced.

 Part 4:      Treatment of Fees and Priority Claims

4.1          General
             Trustee’s fees and all allowed priority claims, including domestic support obligations other than those treated in § 4.5, will be paid in full
             without postpetition interest.

4.2          Trustee’s fees
             Trustee’s fees are governed by statute and may change during the course of the case but are estimated to be 10.00% of plan payments; and
             during the plan term, they are estimated to total $3,000.00.

4.3          Attorney's fees.

             The balance of the fees owed to the attorney for the debtor(s) is estimated to be $3,700.00.

4.4          Priority claims other than attorney’s fees and those treated in § 4.5.

             Check one.
                     None. If “None” is checked, the rest of § 4.4 need not be completed or reproduced.
                     The debtor(s) estimate the total amount of other priority claims to be $0.00

4.5          Domestic support obligations assigned or owed to a governmental unit and paid less than full amount.

             Check one.
                     None. If “None” is checked, the rest of § 4.5 need not be completed or reproduced.



 Part 5:      Treatment of Nonpriority Unsecured Claims

5.1          Nonpriority unsecured claims not separately classified.

             Allowed nonpriority unsecured claims that are not separately classified will be paid, pro rata. If more than one option is checked, the option
             providing the largest payment will be effective. Check all that apply.

                The sum of $ 0.00 .
                 0 % of the total amount of these claims, an estimated payment of $ 0.00 .
                The funds remaining after disbursements have been made to all other creditors provided for in this plan.



                If the estate of the debtor(s) were liquidated under chapter 7, nonpriority unsecured claims would be paid approximately $ 0.00 .
                Regardless of the options checked above, payments on allowed nonpriority unsecured claims will be made in at least this amount.

Official Form 113                                                               Chapter 13 Plan                                               Page 4
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
                 Case 21-22631                       Doc 14          Filed 06/23/21 Entered 06/23/21 14:49:31             Desc Main
                                                                       Document     Page 5 of 7                                               6/23/21 2:47PM



 Debtor                Skyler Ottley Cox                                                         Case number   21-22631
                       Chelsea Noelle Logan


5.2          Maintenance of payments and cure of any default on nonpriority unsecured claims. Check one.

                          None. If “None” is checked, the rest of § 5.2 need not be completed or reproduced.

5.3          Other separately classified nonpriority unsecured claims. Check one.

                          None. If “None” is checked, the rest of § 5.3 need not be completed or reproduced.

 Part 6:      Executory Contracts and Unexpired Leases

6.1          The executory contracts and unexpired leases listed below are assumed and will be treated as specified. All other executory
             contracts and unexpired leases are rejected. Check one.

                          None. If “None” is checked, the rest of § 6.1 need not be completed or reproduced.



 Part 7:      Vesting of Property of the Estate

7.1        Property of the estate will vest in the debtor(s) upon
      Check the appliable box:
            plan confirmation.
            entry of discharge.
            other: The income of the debtors shall remain property of the estate throughout the
                          bankruptcy and not vest in the debtors pursuant to 11 U.S.C. Section 1327(b).
                          The rest of the debtors' property will vest at the time of confirmation.

 Part 8:      Nonstandard Plan Provisions

8.1          Check "None" or List Nonstandard Plan Provisions
                          Under Bankruptcy Rule 3015(c), nonstandard provisions must be set forth below. A nonstandard provision is a
                          provision not otherwise included in the Official Form or deviating from it. Nonstandard provisions set out
                          elsewhere in this plan are ineffective. The following plan provisions will be effective only if there is a check in the
                          box "Included" in§ 1.3.
                            (a) The Local Rules of Practice of the United States Bankruptcy Court for the District of Utah are
                                 incorporated..
                            (b) Any order confirming this Plan shall constitute a binding determination the Debtors have timely filed all of
                                 the information required by 11 U.S.C §521(a)(1).
                            (c) Adequate Protection Payments: If the debtor seeks to pay Adequate Protection Payments to
                                 holder of secured claim in Part 3 above. Adequate protection payments, if any, are set forth
                                 in the Notice for Adequate Protection Payments (Local Form 2083-1-C). Affected creditors are
                                 listed below, and their claims are listed in e i t h e r Parts 3.2 or 3.3. Affected creditors should
                                 refer to the Notice for Adequate Protection Payments for detail concerning the amount and
                                 duration of Adequate Protection Payments. APG Financial & Utah Community Credit Union.
                            (d) Allowed Secured Tax Claims Not Provided for Under Plan: Any allowed secured claim filed by
                                 taxing authority not otherwise provided for by this Plan shall be paid in full as part of Class 5 as set
                                 forth in Local Rule 2083-2(e), with interest at the rate set forth in the proof of claim o r a t 0% per
                                 annum if no interest rate is specified.
                            (e) Applicable Commitment Period: The applicable commitment period for the Plan shall be stated in Part
                                 8.1 of the Plan as a nonstandard provision. The applicable commitment period for the Plan is not less
                                 then 36 months for below median cases and no more then 60 months for above median cases, as
                                 required by§ 1325(b)(4). The number of months listed in Part 2.1 for which the debtor will make
                                 regular payments is an estimate only; the Applicable commitment period stated here dictates the term
                                 of the Plan. This is a below median case and the applicable commitment period shall be 36 months. Any
                                 below median case may be extended as necessary not to exceed 60 months to complete the Plan payments.


 Part 9:      Signature(s):
Official Form 113                                                              Chapter 13 Plan                                        Page 5
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                          Best Case Bankruptcy
                 Case 21-22631                       Doc 14          Filed 06/23/21 Entered 06/23/21 14:49:31             Desc Main
                                                                       Document     Page 6 of 7                                                6/23/21 2:47PM



 Debtor                Skyler Ottley Cox                                                         Case number   21-22631
                       Chelsea Noelle Logan


9.1       Signatures of Debtor(s) and Debtor(s)’ Attorney
If the Debtor(s) do not have an attorney, the Debtor(s) must sign below, otherwise the Debtor(s) signatures are optional. The attorney for Debtor(s),
if any, must sign below.

 X     /s/ Theron D. Morrison                                                   Date   June 23, 2021
       Theron D. Morrison 10331
       Signature of Attorney for Debtor(s)

By filing this document, the Debtor(s), if not represented by an attorney, or the Attorney for Debtor(s) also certify(ies) that the wording and
order of the provisions in this Chapter 13 plan are identical to those contained in Official Form 113, other than any nonstandard provisions
included in Part 8.




Official Form 113                                                              Chapter 13 Plan                                         Page 6
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                           Best Case Bankruptcy
                 Case 21-22631                       Doc 14          Filed 06/23/21 Entered 06/23/21 14:49:31              Desc Main
                                                                       Document     Page 7 of 7                                                 6/23/21 2:47PM



 Debtor                Skyler Ottley Cox                                                         Case number   21-22631
                       Chelsea Noelle Logan

Exhibit: Total Amount of Estimated Trustee Payments
The following are the estimated payments that the plan requires the trustee to disburse. If there is any difference between the amounts set
out below and the actual plan terms, the plan terms control.

 a.    Maintenance and cure payments on secured claims (Part 3, Section 3.1 total)                                                             $7,944.12

 b.    Modified secured claims (Part 3, Section 3.2 total)                                                                                     $2,820.90

 c.    Secured claims excluded from 11 U.S.C. § 506 (Part 3, Section 3.3 total)                                                              $12,534.98

 d.    Judicial liens or security interests partially avoided (Part 3, Section 3.4 total)                                                            $0.00

 e.    Fees and priority claims (Part 4 total)                                                                                                 $6,700.00

 f.    Nonpriority unsecured claims (Part 5, Section 5.1, highest stated amount)                                                                     $0.00

 g.    Maintenance and cure payments on unsecured claims (Part 5, Section 5.2 total)                                                                 $0.00

 h.    Separately classified unsecured claims (Part 5, Section 5.3 total)                                                                            $0.00

 i.    Trustee payments on executory contracts and unexpired leases (Part 6, Section 6.1 total)                                                      $0.00

 j.    Nonstandard payments (Part 8, total)                                                                    +                                     $0.00


 Total of lines a through j                                                                                                                  $30,000.00




Official Form 113                                                              Chapter 13 Plan                                          Page 7
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy
